Citation Nr: 1548909	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to January 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a hearing before the undersigned.  A transcript is in the record.

The issue of service connection for heart disease is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

FINDING OF FACT

The Veteran's hypertension was manifested many years after, and is not shown to be related to, his service


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May 2013, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran was seen for unrelated complaints in August 1981.  Blood pressure was 114/68.  A chest X-ray in December 1981 was within normal limits.  It was noted the Veteran was in good health.  On report of medical history in January 1982, the Veteran denied having high blood pressure.  The separation examination in January 1982 shows the heart and vascular system were normal.  Blood pressure was 138/110.  

The Veteran was referred to Philip Harber, M.D. for evaluation of heart disease in October 2007.  The diagnoses include hypertension.  

On VA examination for hypertension in November 2013, the examiner noted he reviewed the claims folder.  The Veteran reported he was diagnosed with hypertension in June 1981, while still in service.  He stated he took a physical to join the Los Angeles Police Department and was told he had hypertension.  He related he went to a private facility and had his blood pressure checked.  He indicated he was not put on medication and was cleared to work for the police department.  He said he was first put on medication for hypertension in May 2001.  The diagnosis was hypertension.  The examiner commented it was less likely than not that hypertension was incurred in or caused by service.  He noted the elevated blood pressure on the separation examination, and that the Veteran did not have follow-up blood pressure readings taken on different days.  He also pointed out that the Veteran had denied having high blood pressure on the separation examination.  The examiner stated the Veteran had a normal blood pressure reading in August 1981, about five months prior to his discharge from service.  While the Veteran stated he was found to have hypertension in June 1981, it is unlikely that he went from having a normal blood pressure in August 1981 to having chronic hypertension within five months.  The examiner indicated that there must be hypertensive readings on three different days within a one-month period in order to diagnose hypertension.  He further noted that the Veteran stated he was not prescribed medication for hypertension until May 2001, about 19 years after service.  He summarized the Dr. Harber's report and noted that it showed the Veteran had cardiomyopathy in 1990, but despite the poor cardiac function, he was not on medication to treat hypertension at that time.  The VA examiner commented that it would be very likely that the Veteran would have been on treatment for hypertension if he had a diagnosis of hypertension in 1990, given the poor cardiac function.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran argues service connection is warranted for hypertension.  During the January 2015 hearing before the undersigned, he testified that he was told he had hypertension while he was on active duty when he was being examined for a job with the Los Angeles Police Department.  The Veteran has acknowledged that the records of his treatment in conjunction with his employment application are not available.

As noted above, the only medical opinion of record is against the Veteran's claim.  The VA examiner conceded in November 2013 that the Veteran had high blood pressure on the discharge examination, but found it unlikely that the Veteran had hypertension in service given his normal blood pressure reading 5 months prior to discharge.  He observed that, contrary to the Veteran's current claim, he denied that he had high blood pressure at the time of service separation.  Thus, this is inconsistent with his assertion that he had elevated blood pressure in service.  He also pointed out that obtaining several blood pressure readings is essential for a proper diagnosis of hypertension, and this was not done in this case.  

It is also significant to note that the Veteran indicated that medication was not prescribed for hypertension until many years following his separation from service.  The VA examiner found it unlikely that the Veteran had a diagnosis of hypertension for many years after service as he indicated that, if the Veteran had a diagnosis of hypertension in 1990, he would very likely have been taking hypertension medication.  However, the evidence shows that he was not on such medication at that time.  For these reasons, the preponderance of the evidence is against a finding that hypertension is related to service, or that hypertension began in service, or that it manifested within the first postservice year, or that there is evidence of continuity of symptomatology.  

The Veteran's assertions that hypertension is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of hypertension fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hypertension was first manifested many years after service, and there is no competent evidence showing it is related to service.  


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran also asserts service connection is warranted for heart disease.  When he testified in January 2015 at a hearing before the undersigned, he asserted he had an electrocardiogram in 1981 as part of an examination for a job with a police department.  He claims this showed he had an irregular heartbeat, or Wolf-Parkinson-White syndrome.  He says that when he later applied for another job, he was referred to a heart specialist who recommended an angiogram which revealed he had extensive damage to his heart.  

The Veteran was seen by Dr. Harber in October 2007 and reported that he first became aware of heart problems while in service.  He claims he was told he had Wolff-Parkinson-White syndrome in 1981.  He stated he had occasional rapid heartbeats, but that he did not pay any particular attention to them.  He related that the diagnosis of actual heart disease was made while he worked for the Los Angeles Police Department.  He asserted he had an implantable cardiac defibrillator procedure in March 2000.  

Following a November 2013 VA examination, the Veteran was diagnosed with congestive heart failure, cardiomyopathy, and Wolff-Parkinson-White syndrome.  The examiner concluded it was less likely than not that the Veteran's heart condition was proximately due to or the result of the Veteran's elevated blood pressure on the separation examination.  He did not opine as to whether the Veteran's heart disease was directly related to service.

The Veteran was seen by a physician's assistant, T.G., on cardiology consultation in March 2014.  He noted he was being treated by a private cardiologist.  He requested that T.G. provide an opinion regarding the etiology of Wolff-Parkinson-White (WPW) syndrome.  T.G. noted he was not a trained VA evaluator, but stated that WPW is an "anatomical AV [atrioventricular] accessory pathway which is congenital in origin."  He noted that individuals with WPW could develop dysrhythmias in service and that the Veteran denied "any 'palpitation, pounding heart or heart trouble'" at the time of his service exit exam.  T.G. opined that the condition was not service-connected.  He did not address whether it was aggravated in service.  

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for heart disease since his discharge from service, to include the private cardiologist he mentioned in March 2014, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Please arrange for the Veteran's records to be sent to the examiner who conducted the November 2013 VA heart examination for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  The opinion provider is requested to provide a supplemental opinion that addresses the following questions:

(a) The examiner should indicate whether Wolff-Parkinson-White (WPW) represents a congenital defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a congenital disease (i.e., a condition capable of improving or deteriorating).  Please consider and discuss as necessary the March 2014 opinion that WPW is an "anatomical AV [atrioventricular] accessory pathway which is congenital in origin."  
(b) If WPW is a congenital defect, the opinion provider should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the defect was subject to superimposed disease or injury during service, resulting in a current disability.
(c) If the WPW is a congenital disease, the examiner should offer an opinion as to whether the disease (i) clearly and unmistakably (undebatable, obvious or manifest) existed prior to entry into any period of service, and, if so (ii) whether the disease was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.
(d) For any disorder of the heart diagnosed at any time during the appeal determined not to have clearly and unmistakably existed prior to service (to include congestive heart failure and cardiomyopathy), the examiner should offer an opinion as to whether it is at least as likely as not that the disability had its onset in, or is otherwise medically related to the Veteran's military service.

The rationale for all opinions should be set forth.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


